MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioners’ applications for cancellation of removal.
As to the lead petitioner, Jose Sandoval Salazar (A95-448-702), a review of the administrative record demonstrates that this court lacks jurisdiction to review the BIA’s discretionary decision on hardship with respect to his cancellation of removal application. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002). Accordingly, respondent’s motion to dismiss in part for this petition for review is granted.
As to Irma Sandoval Salazar (A95-448703), a review of the administrative record and the opening brief demonstrates that *52there is substantial evidence to support the BIA’s decision that petitioner failed to establish continuous physical presence in the United States for a period of not less than ten years as required for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(A). Petitioner’s expedited removal in 1997 interrupted her continuous physical presence in the United States. See Juarez-Ramos v. Gonzales, 485 F.3d 509 (9th Cir.2007).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.